DETAILED ACTION
Examiner’s Statement of Reason for Allowance
 
Claims 1-7, and 15-27 are allowed.
The following is an examiner's statement of reasons for allowance: The Applicant argued that the prior arts of record: Maekawa et al. (US 7,130,440), Lancon (US 5,687,246), Hartung et al. (US 9,100,749) and Tracy (US 2017/0088266) did not have the amended claimed feature “ including a backrest, a headrest, and one or more localized sound output ports for low frequency sound reproduction, the sound output ports being disposed at or near the headrest such that the sound output ports are less than 12 inches from either ear of the seat's occupant; one or more loudspeakers situated below, behind, or in some fixed location around or within the seat at some distance away from the output ports; a housing, such as an enclosure substantially surrounding the loudspeaker(s) such that sound from the loudspeaker(s) are emitted directly into an interior of the enclosure; and one or more audio transmission channels each extending out of the enclosure and through the backrest of the seat, and acoustically interconnecting the interior of the enclosure to one or more sound outputs" as required by claim 1, and “a motor vehicle having a frame, the arrangement comprising: a seat including two sound outputs, the seat being configured to support a human passenger of the motor vehicle such that each of the sound outputs is less than twelve inches from a respective one of two ears of the passenger; a loudspeaker component disposed at least eighteen inches below the two sound outputs; a housing substantially surrounding the loudspeaker in conjunction with the frame of the motor vehicle such that sound from the loudspeaker is emitted directly into the frame; and two audio transmission line vents disposed in the seat, each said audio transmission line vent being configured to carry sound emitted by the loudspeaker component to a respective one of the two sound outputs,”  as required by claim 15, and “a seat including a backrest and two localized sound output ports, the sound output ports being disposed at or near a top of the backrest such that each of the sound output ports is less than 12 inches from a respective ear of an occupant of the seat; a loudspeaker component disposed at least eighteen inches below the two sound outputs; a housing substantially surrounding the loudspeaker component such that sound from the loudspeaker is emitted directly into an interior of the housing, the housing including a transmission line vent providing an air pathway between an interior of the housing and ambient air for tuning purposes; and two audio transmission channels each extending out of the enclosure and through the backrest of the seat, and acoustically interconnecting the interior of the enclosure to a respective one of the sound output ports,” as required by claim 22 when combined with all the limitations of claims 1, 15 and 22 respectively.  The Examiner has considered the Applicant’s arguments to be persuasive and claims 1, 15 and 22 overcome the prior art of record. 
Upon further search, the prior art of records teaches various speakers arranged in seats, for example: Yokota (US 8,325,938) and Christoph (US 2017/0055078). However, the prior art of record fails to show “ including a backrest, a headrest, and one or more localized sound output ports for low frequency sound reproduction, the sound output ports being disposed at or near the headrest such that the sound output ports are less than 12 inches from either ear of the seat's occupant; one or more loudspeakers and one or more audio transmission channels each extending out of the enclosure and through the backrest of the seat, and acoustically interconnecting the interior of the enclosure to one or more sound outputs" as required by claim 1, and “a motor vehicle having a frame, the arrangement comprising: a seat including two sound outputs, the seat being configured to support a human passenger of the motor vehicle such that each of the sound outputs is less than twelve inches from a respective one of two ears of the passenger; a loudspeaker component disposed at least eighteen inches below the two sound outputs; a housing substantially surrounding the loudspeaker in conjunction with the frame of the motor vehicle such that sound from the loudspeaker is emitted directly into the frame; and two audio transmission line vents disposed in the seat, each said audio transmission line vent being configured to carry sound emitted by the loudspeaker component to a respective one of the two sound outputs,”  as required by claim 15, and “a seat including a backrest and two localized sound output ports, the sound output ports being disposed at or near a top of the backrest such that each of the sound output ports is less than 12 inches from a respective ear of an occupant of the seat; a loudspeaker component disposed at least eighteen inches below the two sound outputs; a housing substantially surrounding the loudspeaker component such that sound from the loudspeaker is emitted directly into an interior of the housing, the housing including a transmission line vent providing an air pathway between an interior of the housing and ambient air for 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SEAN H NGUYEN/           Primary Examiner, Art Unit 2651